Citation Nr: 1452499	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2010, the Board remanded the case for further development.  

In an October 2013 rating decision, service connection was granted for left ear hearing loss and tinnitus.  This represents a full grant of the benefits sought with respect to those issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for right ear hearing loss.  The May 2010 Board remand directed that additional development be undertaken to include obtaining a VA opinion, as well as numerical interpretation of the May 1994 and March 2008 audiology examination reports.  

A VA opinion was obtained in May 2012, and although the opinion notes that the audiograms dated in 1994 and 2008 revealed hearing loss, numerical interpretation of the May 1994 and March 2008 audiology examination reports was not provided.  Compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board errs as a matter of law when it fails to ensure compliance with remand orders.  

A new VA opinion is to be obtained with respect to the nature and etiology of the Veteran's right ear hearing loss.  The opinion must reflect numerical interpretations of the 1994 and 2008 audiograms.  



Accordingly, the case is REMANDED for the following action:

1.  Forward the claim file to an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

Numerical interpretations of the 1994 and 2008 audiograms are to be provided.  

In addition, an opinion is to be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that right ear hearing loss is related to his active service, or is caused by or aggravated by service-connected left ear hearing loss or tinnitus.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

